159 Ga. App. 301 (1981)
283 S.E.2d 275
LEWIS
v.
THE STATE.
61737.
Court of Appeals of Georgia.
Decided May 22, 1981.
Rehearing Denied July 1, 1981 and July 16, 1981.
*302 Ralph M. Walke, Richard T. Taylor, for appellant.
Beverly B. Hayes, Jr., District Attorney, H. Jeff Lanier, Jack T. Wimbish, Jr., Assistant District Attorneys, for appellee.
SHULMAN, Presiding Judge.
Along with his co-defendant Michael Falsetta, appellant was tried for and convicted of the offense of possession of marijuana. Although they pursued separate appeals, appellant and Falsetta raised several issues in common: the denial of a motion to suppress, denial of a motion for new trial based on the failure of a juror to respond truthfully to a question during voir dire, and the refusal of the trial court to reveal exculpatory evidence or seal the prosecution's file for appellate review. All three of those issues were decided by another panel of this court in Falsetta v. State, 158 Ga. App. 392 (280 SE2d 411) (1981).
In Falsetta, this court ruled that the motion to suppress was properly denied and referred the trial court to Barnes v. State, 157 Ga. App. 582 (277 SE2d 916) (1981) for resolution of the issue of sealing the prosecution's file. On the issue of the failure of a juror to respond truthfully during voir dire, this court found reversible error. We are bound by that holding since the events were the same as those in this case. We therefore reverse appellant's conviction and remand the case to the trial court for a new trial.
Judgment reversed. Birdsong and Sognier, JJ., concur.